TDCJ offender Detaiis d ®H|~ZLWO] `Pagelofz

TExA_,s.i. D.EPAMM_ENT oF` CFR|M|NA.:§_ J.us_t?i,c-E;

 

E TDCJ Home m New Offender Search

Offender lnformation Details

 

lRttSh 1111 l

`S|D Number: 08365582
TDCJ Number: 01767318
Name: 1 - ' NORWOOD,NOEL BAIRD |l|
Race: _ W l
Gender: ` lVl
DoB: 1974-06-10 /
Maximum Sentence Date: 2018-01-09
Current Facility: M
Projected Re|,ease Date: _ 2018-01-09
' Parole E|igibi|ity Date: 2015-01-09
Offender Visitation E|igib|e: X_E§

information provided is updated once daily dun'ng weekdays and multiple times per day
on visitation days. Because this information is subject to change, family members and o
friends are encouraged to call the unit prior to traveling for a visit.

SPEC|AL |NFORMAT|ON FOR SCHEDULED RELEASE:

Schedu|ed Re|ease Date: Offender is not scheduled for release at this time.
Schedu|ed Re|ease Type: Wi|| be determined when release date is scheduled

Schedu|ed Re|ease Location: Wi|l be determined When release date is scheduled

 

pl 1111

 

Offense History:

 

 

Offense Sentence Sentence (YY-
C .
Date Offense Date County ase No MM_DD)
AGG‘sEx AsLT 11-01-
2010-09-23 CH"_D 2012-01-13 MONTGOMERY 00582_CR 6-00-00

 

 

 

 

 

 

 

 

http://offender.tdcj .state.tx.us/OffenderSearch/offenderDetail.action?sid=08365 5 82 7/6/2015